DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2020 has been entered.

Response to Amendment
The amendment of 03/31/2020 has been entered.
Claims 1–3, 5–7, 12, 16–17 are amended and claim 21 is new due to the Applicant's amendment dated 03/31/2020.
The objections to the specification as set forth in the previous Office Action are overcome in part and some objections are herein revised in part to reflect the amended claim language due to the Applicant's amendment dated 03/31/2020.  Additionally, as outlined below, new objections have been made.
The rejection of claims 1–9, 11–18, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set overcome due to the Applicant's amendment dated 03/31/2020.
The rejection of claims 1–9, 11–18, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous Office Action is overcome in part and herein revised in part due to the Applicant's amendment dated 03/31/2020.
The rejection of claims 5 and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action is revised due to the Applicant's amendment dated 03/31/2020.
The rejection of claims 1–4, 7–9, 11–18, and 20 under 35 U.S.C. 103 as being unpatentable over Jung et al. US-20160104865-A1 ("Jung et al.") in view of IARC Monographs Volume 99, pages 55-67, “General Introduction to the Chemistry of Dyes”, published 2010, Kim et al. US-20130285539-A1 ("Kim et al."), and Aoyama et al. US-20010043043-A1 ("Aoyama") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/31/2020.  However, as outlined below, new grounds of rejection have been made over KIM et al. US-20140183472-A1 ("Kim '472").

Response to Arguments
Applicant’s arguments on page 8 of the reply dated 03/31/2020 with respect to the objections to the specification as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument
Examiner's response -- Applicant has not provided additional arguments with respect to these objections and therefore, for the reasons discussed in the updated objections below, this is not found persuasive.

Applicant’s arguments on page 8 of the reply dated 03/31/2020 with respect to rejection of claims 1–9, 11–18, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 8 that the claims have been amended to obviate these rejections.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons discussed in the revised rejection below, this is not found persuasive.	

Applicant’s arguments on page 8 of the reply dated 03/31/2020 with respect to rejection of claims 5 and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 8 that claims 5 and 6 are amended to exclude compounds that do not absorb light of all wavelength range of 500 nm to 680 nm.
Examiner's response -- As described in the revised rejection set forth below, Formulae 1 and 2 encompass compounds that do not absorb light in a wavelength range of 500 nm to 680 nm.  For example, Formula 1 encompasses p-terphenyl and the absorption wavelength of p-

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 9–11 of the reply dated 03/31/2020 with respect to the rejection of record under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 10 of the reply that the limitations regarding the color filter as claimed in amended claims 1 and 16 is not taught by Jun, IARC Monographs Volume 99, Kim, or Aoyama.
Examiner's response -- The limitations relating to the color filter are addressed in view of Kim '472 in the new grounds of rejection set forth below.
Applicant's argument -- Applicant argues from the last paragraph on page 10 to the fourth paragraph on page 11 of the reply that none of applied references discloses or suggests the location of the wavelength change layer and the color filter achieving an effect of improving the image quality, in a manner as recited in claims 1 and 16, specifically, wherein no occurrence of any reflection from the wavelength change layer when displaying an image on a display surface.
Examiner's response -- The location of the layers corresponding the claimed wavelength change layer and the claimed color filters is taught by Jung and Kim '539 in view of Kim '472 as discussed in the new grounds of rejection below and taught by Kim '539 in view of Kim '472 in the new grounds of rejection below rejection below.
In response to applicant's argument that the references fail to show certain features of Applicant's invention, it is noted that the features upon which applicant relies (i.e., achieving an effect of improving the image quality, no occurrence of any reflection from the wavelength 
Applicant's argument -- Applicant argues on page 11 that the respective dependent claims are also patentably distinguishable over the applied references and their combination for at least the reasons discussed above, and for the additional features they recite.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.	

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  There is a lack of antecedent basis for the following:
Claim 1 lines 13–16 "a color filter provided between the emission device layer and the second substrate through which an image is displayed, the color filter overlapping at least a part of the emissive area and not overlapping the transmissive area" (emphasis added).
Claim 1 lines 17–18 "a wavelength change layer on the first substrate through which the image is not displayed"(emphasis added).
Claim 1 lines 19–20 "…wherein the wavelength change layer absorbs light of all wavelength range of 500 nm to 680 nm from the external light transmitted through the transmissive area…" (emphasis added).
Claim 2 lines 3–4 "…an organic material that imparts a color of at least one wavelength range of 500 nm to 680 nm to the external light…" (emphasis added
Claim 2 lines 5–8 "…a light-absorbing material absorbing light of the all wavelength range of 500 nm to 680 nm to absorb the color of at least one wavelength range of 500 nm to 680 nm from the external light" (emphasis added).
Claim 3 lines 2–3 "…a light-absorbing material absorbing light of the all wavelength range of 500 nm to 680 nm…" (emphasis added).
Claim 7, lines 2–3 "wherein the light-absorbing material comprise a dye absorbing light of the all wavelength range of 500 nm to 680 nm" (emphasis added).
Claim 16 lines 7–8 a color filter overlapping at least a part of the emissive area and not overlapping the transmissive area..." (emphasis added).
Claim 16 lines 9–10 "…a wavelength change layer transmitting the external light and absorbing light of all wavelength range of 500 nm to 680 nm" (emphasis added).
Claim 16 lines 11–13 "wherein -the color filter is provided between the emission device layer and the second substrate through which the image is displayed, and the wavelength change layer is provided on the first substrate through which the image is not display" (emphasis added).
Claim 17 lines 2–3 "…a light-absorbing material absorbing light of the all wavelength range of 500 nm to 680 nm…" (emphasis added).
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–9, 11–18, and 20–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 16: Claims 1 and 16 require a wavelength change layer that absorbs "light of all wavelength range of 500 nm to 680 nm".  This language is unclear and therefore it is unclear what wavelengths the wavelength change layer must be absorb in order to meet the claim limitation.  For example, must the wavelength change layer absorb light of all wavelengths within the range of 500 nm to 680 nm, or are the limitations are met by a layer that absorbs at least a portion of light having a wavelength within the range of 500 nm to 680 nm?  For purposes of examination, this will be interpreted to include either interpretation.
Claims 2–9, 11–15, and 21 are rejected as being dependent on indefinite claim 1.
Claims 17–18 and 20 are rejected as being dependent on indefinite claim 16.
Regarding Claim 2: Claim 2 recites on lines 6–8, "…a light-absorbing material absorbing light of the all wavelength range of 500 nm to 680 nm…"  This language is unclear and therefore it is unclear what wavelengths the light-absorbing material must be absorb in order to meet the claim limitation.  For example, must the light-absorbing absorb light of all wavelengths within the range of 500 nm to 680 nm, or are the limitations are met by a layer that absorbs at least a portion of light having a wavelength within the range of 500 nm to 680 nm?  For purposes of examination, this will be interpreted to include either interpretation.
Regarding Claims 3 and 17: Claim 3 recites on lines 2–3, and Claim 17 recites on lines 2–3, "…a light-absorbing material absorbing light of the all wavelength range of 500 nm to 680 nm."  This language is unclear and therefore it is unclear what wavelengths the wavelength change layer must be absorb in order to meet the claim limitation.  For example, must the wavelength change layer absorb light of all wavelengths within the range of 500 nm to 680 nm, or are the limitations are met by a layer that absorbs at least a portion of light having a 
Regarding Claim 7: Claim 7 recites on lines 2–3, "wherein the light-absorbing material comprise a dye absorbing light of the all wavelength range of 500 nm to 680 nm."  This language is unclear and therefore it is unclear what wavelengths the wavelength change layer must be absorb in order to meet the claim limitation.  For example, must the wavelength change layer absorb light of all wavelengths within the range of 500 nm to 680 nm, or are the limitations are met by a layer that absorbs at least a portion of light having a wavelength within the range of 500 nm to 680 nm?  For purposes of examination, this will be interpreted to include either interpretation.
Claims 4–8 are rejected as being dependent on indefinite Claim 3.
Claim 18 is rejected as being dependent on indefinite Claim 17.
Regarding Claims 4–6 and 18: It is not clear whether or not the dye which the light-absorbing material comprises must be capable of absorbing all wavelengths within the range of approximately 500 nm to 680 nm, at least one wavelength (or a subset of wavelengths) within the range of 500 to 680 nm, or if it is not required to be capable of absorbing any wavelength within the range.  For purposes of examination, this will be interpreted to include any one of these interpretations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5 and 6 depend directly from claim 3 and indirectly from claim 1.  Claim 1 requires a wavelength change layer that absorbs "light of all wavelength range of 500 nm to 680 nm".  Claim 3 requires the wavelength change layer to comprise a light-absorbing material absorbing "light of the all wavelength range of 500 nm to 680 nm".  Claims 5 and 6 define a dye that is a component of the light-absorbing material.   
As discussed above, it is not clear whether or not the dye which the light-absorbing material comprises must be capable of absorbing all wavelengths within the range of approximately 500 nm to 680 nm, at least one wavelength (or a subset of wavelengths) within the range of 500 to 680 nm, or is not required to be capable of absorbing any wavelength within the range, and for purposes of examination, this is being interpreted to include any one of these interpretations.
If the dye required for Claims 5 and 6 must be capable of absorbing at least one wavelength, if not all wavelengths, within the 500 nm to 680 nm wavelength range, Claims 5 and 6 extend beyond the scope of the claims from which they depend.  Formulae 1 and 2 encompass compounds that do not absorb light in a wavelength range of 500 nm to 680 nm.
For example, Formula 1 encompasses p-terphenyl.  US 2019/0093015 A1 to Kamura et al. lists the absorption wavelength of p-terphenyl as 276 nm (see paragraphs [0125] and [0133]), with emission wavelengths shorter than the absorption wavelength required for the present claims.  
As another example, Formula 2 encompasses compound TA disclosed in Ziemys et al. Journal of Molecular Catalysis B: Enzymatic 44 (2007) 20–26 having an absorption spectrum 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–3, 12–17, and 20–21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US-20130285539-A1 ("Kim '539") in view of KIM et al. US-20140183472-A1 ("Kim '472") as evidenced by Kim US-20040195573-A1 ("Kim '573").
Regarding claims 1–3, 16–17, and 20–21, Kim '539 teaches an organic light emitting display device of FIG. 8 
    PNG
    media_image1.png
    702
    834
    media_image1.png
    Greyscale
 (¶ [0076], FIG. 8) which includes a transparent display panel 600 comprising: a transparent area TA2 which can transmit light incident on one surface 610 to the other surface 620 opposite to the one surface 610, and a pixel area PAZ which includes a pixel including a pixel electrode 41, an organic emission layer 42 disposed on the pixel electrode 41, and a counter electrode 43 disposed on the organic emission layer 42; a first anti-reflective film 210 formed on the one surface of the transparent display panel 600 with a moth eye structure; and a second anti-reflective film 220 formed on the other surface of the transparent display panel 600 with a moth eye structure (¶ [0076]); a thin film transistor 20, a capacitor 30, and an organic light emitting diode 40 (¶ [0077]); the thin film transistor 20 disposed on a transparent substrate 10 includes 
Kim '539 does not specifically disclose an embodiment as above further comprising an encapsulation layer on the light emitting diode 40 (emission device layer), the encapsulation layer provided between the light emitting diode 40 (emission device layer) and the sealing substrate 60 (second substrate).
Kim '472 teaches a transparent organic light emitting display device having an emissive area and a transmissive area, (Title, abstract, FIG. 2F).  Kim '472 teaches an encapsulation layer is included in the organic light emitting display device to protect the organic light emitting elements and/or the TFT from the permeation of moisture and air, and shock from the external environment (¶ [0012], ¶ [0085], ¶ [0109]).  Kim '472 teaches an encapsulating layer may be formed between the organic light emitting element and the second substrate (¶ [0109], FIG. 2F). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Kim '539 by forming an encapsulating layer between the organic light emitting element and the second substrate, based on the teaching of Kim '472.  The motivation for doing so would have been to protect the organic light emitting elements and/or the TFT from the permeation of moisture and air, and shock from the external environment, as taught by Kim '472.
Kim '539 in view of Kim '472 does not specifically disclose an embodiment as above wherein the device further comprises a color filter provided between the emission device layer and the second substrate through which an image is displayed, the color filter overlapping at least a part of the emissive area and not overlapping the transmissive area.
Kim '472 teaches a transparent organic light emitting display device having a emissive area and a transmissive area, (Title, abstract, FIG. 2F).  Kim '472 teaches an organic light emitting display device which employs white organic light emitting elements in conjunction with color filters (¶ [0068]).  Kim '472 teaches a color filter may be formed between the organic light emitting element and the second substrate (¶ [0107], ¶ [0109], FIG. 2F) and the color filter is not formed in the transmissive area (¶ [0083], ¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Kim '539 by forming the organic light emitting element such that it emits white light and a color filter between the organic light emitting element and the second substrate and not overlapping the transmissive area, based on the teaching of Kim '472 because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Kim '539 in view of Kim '472 does not specifically disclose an embodiment as above wherein the device further comprises a wavelength change layer on the first substrate through which the image is not displayed wherein the wavelength change layer absorbs light of all wavelength range of 500 nm to 680 nm from the external light transmitted through the transmissive area.  However, Kim '539 teaches the device may further include a first light-absorbing film, which is interposed between the transparent display panel 600 and the first anti-reflective film 210 and be configured to absorb at least a portion of light having a wavelength within a range of about 350 nm to about 800 nm (¶ [0013]) and teaches that color impression of light that is reflected from or transmitted through the flat panel display device 5 may be controlled by controlling wavelength and quantity of light that is absorbed by the light-absorbing film, and thus quality of an image realized by the flat panel display device 5 may be improved (¶ [0074]).
Further, it was known in the art before the effective filing date of the claimed invention, as evidenced by Kim '573, that thick organic layer reduces the light transmittance especially for the blue light, thereby causing so called yellowish phenomenon (¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Kim '539 by forming a first light-absorbing film between the transparent display panel 600 and the first anti-reflective film 210 such that it is configured to absorb at least a portion of light having a wavelength within a range of about 350 nm to about 800 nm, based on the teaching of Kim '472.  The motivation for doing so would have been to control wavelength and quantity of light that is absorbed and thereby improve the quality of an image realized by the flat panel display device, as taught by Kim '472.
The first light-absorbing film absorbs at least a portion of light having a wavelength within a range of about 350 nm to about 800 nm and is therefore a wavelength change layer.
 In the modified device, the first light-absorbing film absorbs at least a portion of light having a wavelength within a range of about 350 nm to about 800 nm, which overlaps with the claimed range of 500 nm to 680 nm.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Additionally, as evidenced by Kim '573, it was known in the art before the effective filing date of the claimed invention that a thick organic layer reduces the light transmittance especially for the blue light, thereby causing so called yellowish phenomenon.   In this case, in order to obtain the desired transparency one would have been motivated to select a material absorbing in the yellow, in order to correct for the coloring due to the organic material and thereby arrive at the claimed range of 500 nm to 680 nm.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

The first light-absorbing film (wavelength change layer) is between the transparent substrate 10 and the second anti-reflective film 220.  The second anti-reflective film 220 is on the back of the device and covers the device and is therefore a back cover per claim 21.

Regarding claims 12–15, Kim '539 in view of Kim '572 teaches the modified device as discussed above with respect to claim 1.
Kim '539 in view of Kim '572 does not specifically disclose a device as discussed above further comprising an auxiliary electrode, wherein the first electrode includes a lower first electrode and an upper first electrode, and the auxiliary electrode includes a lower auxiliary electrode and an upper auxiliary electrode, and wherein the lower auxiliary electrode overlaps the upper first electrode.  
However, Kim '539 teaches the organic light emitting diode including an organic emission layer disposed between a pair of electrodes, either of which may be multilayered, and also teach an auxiliary electrode layer (¶ [0085]-[0091]).  Therefore, it would have been within the level of ordinary skill of a worker in the art to provide different electrode configurations based on knowledge in the art as to usable electrode configurations for similar devices.  


Claims 1–4, 7–9, 11–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US-20160104865-A1 ("Jung et al.") in view of IARC Monographs Volume 99, pages 55-67, “General Introduction to the Chemistry of Dyes”, published 2010, Kim et al. US-20130285539-A1 ("Kim '539"), and KIM et al. US-20140183472-A1 ("Kim '472").
See paragraphs [0005], [0011]-[0018], [0026], [0040]-[0058], [0060]-[0068], [0084]-[0088], [0094] and [0096]-[0100] of Jung et al.  
See pages 55 and 59 of IARC Monographs Volume 99 (hereinafter “IARC Monographs”)
Jung et al. disclose transparent display devices, including transparent organic light emitting display devices.  A circuit device layer on a first substrate, an emission device layer on the circuit device layer, an encapsulation layer on the emission device layer, and a second substrate on the encapsulation layer are described throughout Jung's disclosure.
Jung et al. describe the use of a blue dye to enhance transparency by compensating for a yellow color in a transparent substrate of the device (e.g. see paragraphs [0017], [0026] and [0066]).  The blue dye used by Jung et al. to enhance transparency by compensating for a yellow color in a transparent substrate inherently absorbs light of wavelengths associated with yellow light.   
In paragraph [0043], Jung et al. teach that a material of a transparent base substrate, such as a polyimide-base material, may form a charge transfer complex that may absorb light 
Further, Jung’s blue dye of Formula I in paragraph [0087] is very similar in chemical structure to Disperse Blue 165 as depicted in Fig. 7 on page 59 of IARC Monographs.  Disperse Blue 165 is a commercial blue dye that provides an observed color of blue and therefore must absorb yellow as described in Fig. 1 on page 55 of IARC Monographs.
In view of Fig. 1 on page 55 of IARC Monographs, one of ordinary skill in the art before the effective filing date of the presently claimed invention would have reasonably expect that a blue dye as taught by Jung et al. to compensate for a yellow color in a substrate would inherently be capable of absorbing light in at least a portion of the wavelength range recited in present independent claims 1 and 16, with the absorbed wavelength range being consistent with the wavelength range typically associated with the color yellow.  This rejection is made subject to clarification as to whether the wavelength change layer required for each of the 
With respect to the limitations of claim 2, while discoloration/yellowing due to the transparent base substrate is explicitly taught by Jung et al., discoloration/yellowing due to an organic material in the semiconductor device (corresponding to the present “circuit device layer”) or due to an organic material in the display structure (corresponding to the present “emission device layer”) as per claim 2 is not explicitly taught.  However, Jung et al. explicitly teach organic materials for an insulation layer and for a pixel defining layer that are taught in the present specification as a source of yellowing (e.g. see Jung’s paragraphs [0054], [0057], [0078], [0081], [0112] and [0114], and present specification paragraph [0069]).  
Examples of the blue dye include compounds of Formula I as described in Jung’s paragraphs [0087]-[0088], which meet the limitations of a dye including chromophore and auxochrome as required by present claims 4 and 18.  Jung’s Formula I compounds include a conjugation structure where a single bond and a double bond are alternately arranged, and include an amino group. 
Jung’s blue dye meets the further limitations of claim 7.
Jung et al. do not limit the amount of blue dye to be included in the adhesion film and/or in the protection film to an amount within the concentration range required by present claim 8.  In Jung’s paragraph [0090], amounts of acryl-based resin combined with blue dye are taught for some embodiments.  The weight percent range taught in paragraph [0090] is higher than the concentration range of claim 8 (which equates to 0.01 to 0.5% by weight), but the weight percent range taught in paragraph [0090] is not for the blue dye alone.  For the embodiments described in paragraph [0090], the amount of blue dye is necessarily less than the amount of acryl-based resin combined with blue dye.  Further, Jung’s disclosure is not limited to the embodiments described in paragraph [0090].  Absent a showing of unexpected results commensurate in scope with the claim, it would have been within the level of ordinary skill of a 
Jung et al. do not limit the thickness of an adhesion film comprising blue dye or the thickness of a protection film comprising blue dye to a thickness within the range required by present claim 9.  Jung et al. do not limit the thickness for any layer in the transparent display device.  Absent a showing of unexpected results commensurate in scope with the claim, it would have been within the level of ordinary skill of a worker in the art before the effective filing date of the presently claimed invention to determine suitable thicknesses for the layer(s) containing the blue dye in order to provide a functional transparent display device per Jung’s disclosure.  
With respect to "wherein the wavelength change layer is disposed opposite to a display surface of the transparent organic light emitting display device displaying the image", Jung et al. teach that the first electrode 145 of the display structure may be a transmissive electrode (e.g. see paragraph [0056]), in which case the surface of the device at the transparent base substrate 105 will be a display surface displaying an image.  The blue dye is disposed in an adhesion film 170 and/or protection film 175 of the protection layer 180 that is disposed on encapsulation layer 165 (e.g. see paragraph [0063]), and thus is on a surface opposite to a display surface displaying an image for embodiments per Jung’s disclosure wherein first electrode 145 is a transmissive electrode.
Embodiments per Jung’s disclosure wherein the blue dye is contained in the adhesion film meet the further limitations of claim 11.
Jung et al. do not explicitly teach "a first substrate including an emissive layer and a transmissive layer" as required by claim 1 and the limitations of present claims 12–15 and 20.
Kim '539 disclose organic light emitting display devices that comprise a transparent display panel comprising a transparent area and a pixel area.  Kim '539 teach the use of a light-absorbing film configured to absorb at least a portion of light having a wavelength within a range 
Various features of the display device of the present claims and/or of Jung’s display device are disclosed by Kim '539.  The devices of Kim '539 differ from the devices of Jung et al. in that Kim '539’s invention focuses on an improvement attained by including an anti-reflective film comprising a moth eye structure whereas Jung’s invention focuses on an improvement attained by including a blue dye.  However, the disclosure of Kim '539 is relevant for demonstrating features of transparent display panels that were known in the art at the time of the disclosure of Jung et al. and before the effective filing date of the presently claimed invention. 
For example, see FIG. 8 and the description thereof in Kim '539’s disclosure, wherein 10 is a transparent substrate, 20 is a transistor, 30 is a capacitor, 40 is an organic light emitting diode which includes a pair of electrodes 41 and 43 (one of which is an anode and one of which is a cathode) and an organic emission layer 42, and 60 is a second substrate.          
With respect to present claims 15 and 20, Jung et al. teach a pixel-defining layer (e.g. see paragraph [0057]), and the emission part of Jung’s device is necessarily disposed in an emissive area which emits light.  Jung et al. do not explicitly teach that the emission part is not disposed in a transmissive area which transmits external light as required by claims 15 and 20.  Kim '539 disclose similar devices and teach that the devices have a transparent area that can transmit light incident on one surface of the display panel to the opposite surface, and a pixel area for forming an image.  For example, see Kim '539’s FIG. 1, FIG. 8 and paragraphs [0041]-
With respect to present claims 12–14, Jung et al. teach a display structure including an organic light emitting layer disposed between a pair of electrodes, the pair of electrodes corresponding to the first and second electrodes of present claim 12 (e.g. see Jung’s paragraphs [0055]-[0061], [0079]-[0083] and [0113]-[0116]).  Jung et al. teach various materials that can be used to make the electrodes, but do not explicitly disclose that one of the pair of electrodes includes a “lower” and “upper” electrode as required by claims 13 and 14, and do not explicitly disclose an auxiliary electrode in the display structure as required by claims 12-14.  Kim '539 teach an organic light emitting diode including an organic emission layer disposed between a pair of electrodes, either of which may be multilayered, and also teach an auxiliary electrode layer (e.g. see Kim '539’s paragraphs [0085]-[0091]).  It would have been within the level of ordinary skill of a worker in the art to provide different electrode configurations based on knowledge in the art as to usable electrode configurations for similar devices.  
Jung et al in view of Kim '539 does not specifically teach a device as discussed above further comprising a color filter provided between the emission device layer and the second substrate through which an image is displayed, the color filter overlapping at least a part of the emissive area and not overlapping the transmissive area as required by claims 1 and 16.
Kim '472 teaches a transparent organic light emitting display device having a emissive area and a transmissive area, (Title, abstract, FIG. 2F).  Kim '472 teaches an organic light emitting display device which employs white organic light emitting elements in conjunction with color filters (¶ [0068]).  Kim '472 teaches a color filter may be formed between the organic light emitting element and the second substrate (¶ [0107], ¶ [0109], FIG. 2F) and the color filter is not formed in the transmissive area (¶ [0083], ¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Jung et al in view of Kim '539 by forming the emission device layer such that it emits white light and a color filter between the emission device layer and the second substrate and not overlapping the transmissive area, based on the teaching of Kim '472 because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./
Examiner, Art Unit 1786